DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 6/10/2021.
Claims 5, 12, and 19 are cancelled.
Claims 1-4, 6-11, 13-18, and 20 are pending.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) of record, in view of Lynch et al. (US Patent Pub 2014/0164305) of record , further in view of Fraser et al. (US Patent 7,827,183) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) (Morris) of record, in view of Lynch et al. (US Patent Pub 2014/0164305) (Lynch) of record, further in view of Fraser et al. (US Patent 7,827,183) (Fraser) of record.
In regards to claim 1, Morris discloses a method comprising:
a.	receiving, by one or more processors, information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)1;
b.	identifying, by one or more processors, the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)2;
c.	determining, by one or more processors, a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined by an analysis of the information received from the one or more sensor devices and from a search of previously stored problem models (Morris at paras. 0034-36, 0041)3;
4;
e.	presenting, by one or more processors, the recommendation to the first user (Morris at paras. 0023-24)5, 
f.	storing, in the repository, by one or more processors, the information received from the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and the evaluation of the recommendation presented to the first user.  Morris at paras. 0046, 0061.6
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.
Morris in view of Lynch does not expressly disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user and wherein the evaluation is included as metadata tagged to the recommendation.  As set forth in the rejections above, Morris discloses determining whether a feedback (i.e., recommendation) did not result in a desired outcome (i.e., evaluation) and such a determination is stored for future reference.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation from the user and storing it as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Lynch but is disclosed by Fraser.
Fraser discloses a system and method that recognizes patterns in data by analyzing data relating to past activities and providing recommendations based on the recognized patterns.  Fraser at col. 6, lines 49-51.  These recommendations are provided to the user and a user is requested to provide feedback for the recommendation (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Fraser at col. 10, lines 42-44.  Recommendations are then updated with new data based partially on user evaluations (i.e., wherein the evaluation is included as metadata tagged to the recommendation).  Fraser at col. 20, lines 2-15.  Since the recommendation is updated for future use, it’s interpreted that the updated information (i.e., evaluation included as metadata) is tagged to the recommendation.
Morris, Lynch, and Fraser are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed activities.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch by adding the features of disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user and wherein the evaluation is included as metadata tagged to the recommendation, as disclosed by Fraser.
The motivation for doing so would have been to allow the user to personalize their experience with the system.  Fraser at col. 20, lines 5-7.

In regards to claim 2, Morris in view of Lynch and Fraser discloses the method of claim 1, wherein the response model identifies an absence of a solution to a goal and the recommendation is an idea to reach the goal.  Morris at para. 0026.7
In regards to claim 3, Morris in view of Lynch and Fraser discloses the method of claim 1, wherein the response model identifies a conflict and the recommendation is a first suggestion to resolve the conflict.  Morris at para. 0026.8
In regards to claim 4, Morris in view of Lynch and Fraser discloses the method of claim 3, further comprising: responsive to determining the first suggestion does not resolve the conflict, identifying, by one or more processors, a second suggestion to resolve the conflict.  Morris at para. 0026.9

In regards to claim 6, Morris discloses the method of claim 1, further comprising:
a.	comparing, by one or more processors, the information received from the one or more sensor devices, located in the first environment, to the previous information of the previously stored problem models within the repository that includes the plurality of previous interactions from the plurality of environments, a plurality of contexts respectively associated with the plurality of previous interactions, and a plurality of recommendations respectively associated with the plurality of previous interactions (Morris at paras. 0022,0037, 0039)10; 
b.	determining, by one or more processors, whether the information received from the one or more sensor devices is similar to a respective set of the previous information of the previously stored problem models within the repository (Morris at paras. 0022,0037, 0039); and
c.	identifying, by one or more processors, the recommendation from the plurality of recommendations respectively associated with the plurality of previous interactions, in response to the information received from the one or more sensor devices having a similarity to the respective set of the previous information of the previously stored problem models within the repository.  Morris at paras. 0022, 0037, 0039.11
Morris and Fraser does not expressly disclose determining is based on the predetermined threshold of similarity and identifying the recommendation is in response to the information received from the one or more sensor devices meeting the predetermined threshold of similarity to the respective set of previous information of the previously stored problem models within the repository.  In other words, Morris discloses comparing the received information with previously stored repository information including the elements, as recited above.  However, Morris in view of Fraser does not expressly disclose identifying a recommendation based on determining the similarity meets a predetermined threshold.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch and Fraser by further adding the features of determining is based on a predetermined threshold of similarity and identifying the recommendation is in response to the information received from the one or more sensor devices meeting the predetermined threshold of similarity to the respective set of previous information of the previously stored problem models within the repository, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.

In regards to claim 7, Morris in view of Lynch and Fraser discloses the method of claim 1, wherein the information includes audio, video, electronic device activity, and Internet of Things communications.  Morris at paras. 0017-18.12

In regards to claim 8, Morris discloses a computer program product comprising:
a.	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Morris at paras. 0064-67), the program instructions comprising:
i.	program instructions to receive information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)13;
ii.	program instructions to identify the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)14;
iii.	program instructions to determine, a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined from an analysis of the information received from the one or more sensor devices and from a search of the previously stored problem models (Morris at paras. 0034-36, 0041)15;
iv.	program instructions to identify from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that match the context of the current interaction within the first environment (Morris at paras. 0039-40)16;
v.	program instructions to present the recommendation to the first user (Morris at paras. 0023-24)17;
vi.	program instructions to store the information received from the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and an evaluation of the recommendation presented to the user.  Morris at paras. 0046, 0061.18
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.
Morris in view of Lynch does not expressly disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user and wherein the evaluation is included as metadata tagged to the recommendation.  As set forth in the rejections above, Morris discloses determining whether a feedback (i.e., recommendation) did not result in a desired outcome (i.e., evaluation) and such a determination is stored for future reference.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation from the user and storing it as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Lynch but is disclosed by Fraser.
Fraser discloses a system and method that recognizes patterns in data by analyzing data relating to past activities and providing recommendations based on the recognized patterns.  Fraser at col. 6, lines 49-51.  These recommendations are provided to the user and a user is requested to provide feedback for the recommendation (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Fraser at col. 10, lines 42-44.  Recommendations are then updated with new data based partially on user evaluations (i.e., wherein the evaluation is included as metadata tagged to the recommendation).  Fraser at col. 20, lines 2-15.  Since the recommendation is updated for future use, it’s interpreted that the updated information (i.e., evaluation included as metadata) is tagged to the recommendation.
Morris, Lynch, and Fraser are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed activities.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch by adding the features of disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user and wherein the evaluation is included as metadata tagged to the recommendation, as disclosed by Fraser.
The motivation for doing so would have been to allow the user to personalize their experience with the system.  Fraser at col. 20, lines 5-7.

Claims 9-11, 13, and 14 are essentially the same as claims 2-4, 6, and 7, respectively, in the form of a computer product.  Therefore, they are rejected for the same reasons.

In regards to claim 15, Morris discloses a computer system comprising:
a.	one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors  (Morris at paras. 0064-67), the program instructions comprising:
i.	program instructions to receive information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)19;
ii.	program instructions to identify the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)20;
iii.	program instructions to determine a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined by an analysis of the information received from the one or more sensor devices and a search of from the previously stored problem models (Morris at paras. 0034-36, 0041)21;
iv.	program instructions to identify from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that match the context of the current interaction within the first environment (Morris at paras. 0039-40)22;
v.	program instructions to present the recommendations to the first user (Morris at paras. 0023-24)23; and
vi.	program instructions to store in the repository, the information received form the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and an evaluation of the recommendation presented to the first user.  Morris at paras. 0046, 0061.24
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.
Morris in view of Lynch does not expressly disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user and wherein the evaluation is included as metadata tagged to the recommendation.  As set forth in the rejections above, Morris discloses determining whether a feedback (i.e., recommendation) did not result in a desired outcome (i.e., evaluation) and such a determination is stored for future reference.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation from the user and storing it as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Lynch but is disclosed by Fraser.
Fraser discloses a system and method that recognizes patterns in data by analyzing data relating to past activities and providing recommendations based on the recognized patterns.  Fraser at col. 6, lines 49-51.  These recommendations are provided to the user and a user is requested to provide feedback for the recommendation (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Fraser at col. 10, lines 42-44.  Recommendations are then updated with new data based partially on user evaluations (i.e., wherein the evaluation is included as metadata tagged to the recommendation).  Fraser at col. 20, lines 2-15.  Since the recommendation is updated for future use, it’s interpreted that the updated information (i.e., evaluation included as metadata) is tagged to the recommendation.
Morris, Lynch, and Fraser are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed activities.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch by adding the features of disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user and wherein the evaluation is included as metadata tagged to the recommendation, as disclosed by Fraser.
The motivation for doing so would have been to allow the user to personalize their experience with the system.  Fraser at col. 20, lines 5-7.

Claims 16-18 and 20 are essentially the same as claims 2-4 and 6, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Response to Amendment
Objection to claims 6, 13, and 20 for Minor Informalities
Applicant’s amendment to claims 6, 13, and 20 to address the minor informalities is acknowledged.  Consequently, the objection to claims 6, 13, and 20 is withdrawn.

Response to Arguments
Rejection of claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103, have been fully considered and they are partially persuasive.  In regards to claim 1, Applicant alleges Morris in view of Lynch fails to disclose (1) “requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user,” (2) “storing … the evaluation of the recommendation presented to the first user, wherein the evaluation is included as metadata tagged to the recommendation,” (3) “determining … a context of a current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined from an analysis of the information received from the one or more sensor devices and from a search of the previously stored problem models.”  Remarks at 13-18.  
In regards to limitation (1), it essentially recites the limitation previously recited in cancelled claims 5, 12, and 19.  In the prior rejections of claims 5, 12, and 19, Fraser is relied upon for disclosing these limitations.  Applicant has not addressed or argued with reference to Fraser with regard to this limitation.    As set forth in the rejection above, Fraser discloses a system and method that recognizes patterns in data by analyzing data relating to past activities and providing recommendations based on the recognized patterns.  Fraser at col. 6, lines 49-51.  These recommendations are provided to the user and a user is requested to provide feedback for the recommendation (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Fraser at col. 10, lines 42-44.  For at least these reasons, the combination of Morris in view of Lynch and Fraser discloses limitation (1).  Accordingly, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.
In regards to limitation (2), Applicant focuses on the portion of storing the evaluation of the recommendation presented to the user, wherein the evaluation is included as metadata tagged to the recommendation.  Once again, this limitation was previously recited in cancelled claims 5, 12, and 19, and Fraser was relied upon for disclosing these limitations.  Once again, Applicant does not address Fraser with respect to these limitations.  Nevertheless, Examiner asserts Fraser discloses these limitations because Fraser discloses the recommendations are then updated with new data based partially on user evaluations (i.e., wherein the evaluation is included as metadata tagged to the recommendation).  Fraser at col. 20, lines 2-15.  Since the recommendation is updated for future use, it’s interpreted that the updated information (i.e., evaluation included as metadata) is tagged to the recommendation.  For at least these reasons, the combination of Morris in view of Lynch and Fraser discloses limitation (2) and remains rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.
In regards to limitation (3), Applicant argues the use of classification methodologies in Morris to determine an emotional state of the user does not anticipate “responses to pre-determined questions that are determined from an analysis of the information received from the one or more sensor devices” nor “a search of the previously stored problem models.”  Remarks at 16.  In particular, Applicant alleges and argues Morris fails to disclose “pre-determined questions.”  Remarks at 17.  Applicant’s arguments mirror those that were presented in the response filed 12/10/2020 and considered with the request for continued examination filed 1/7/2021.  Therefore, Examiner reiterates the same explanations and responses as discussed in the Office action mailed 3/29/2021.  Of note, Applicant seems focused on the “pre-determined questions,” which as previously discussed are simply questions used to determine which problem model to search.  Specification at para. 0023.  It is noted that para. 0023 of Applicant’s specification seems to be the only paragraph that discusses these questions.  Based on this paragraph, the limitation of “pre-determined questions” is disclosed by Morris because Morris discloses determining responses to the types of questions described at para. 0023 of the specification in order to determine the context of an interaction.  For an interaction, Morris describes determining these context attributes (i.e., responses to pre-determined questions) in order to determine a context of a current interaction.  For at least these reasons, Morris discloses limitation (3).
As discussed above, due to Applicant’s amendments incorporating the limitations of cancelled claims 5, 12, and 19 into their respective base claims, new grounds of rejection are set forth above, which rely on Fraser of record.
In regards to claims 8 and 15, Applicant refers to the same arguments as presented in regards to claim 1, which are addressed above.  Therefore, they remain rejected under the same or new grounds as explained above.  Applicant also refers to the same arguments for the remaining claims.  Therefore, they remain rejected for at least the same reasons as their respective base claims.  
Consequently, the rejection to claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103 is maintained under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Rejection of claims 5, 12, and 19 under 35 U.S.C. 103
Claims 5, 12, and 19 are cancelled rendering their rejections moot.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Frank et al. (US Patent Pub 2016/0170996) discloses a system and method for measuring the effectiveness of a response in a crowd.
Schleier-Smith et al. (US Patent Pub 2013/0311486) discloses a system and method for generating automated social interactions in a social networking environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163






	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 An interaction is detected (i.e., monitored) via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        2 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        3 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        4 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        5 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person).
        6 The interaction and context of the interaction are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result (i.e., evaluation) due to the provided feedback response.  The indication that the recommendation resulted in an undesired result is stored with the recommendation in order to improve it for a subsequent recommendation. 
        7 The system recognizes the user does not know how to change a conversation to make the subject happy (i.e., identify absence of a solution to a goal).  It provides the user with a feedback response (i.e., recommendation) to change the subject of conversation (i.e., an idea for consideration to reach the goal).
        8 This limitation is interpreted much like the limitation of claim 2.  However, here, making the conversation happier (i.e., resolving the conflict) is the goal.  The feedback response (i.e., a first suggestion) to change the subject of the conversation is provided by the system upon detecting the subject is unhappy or angry (i.e., identifies a conflict).
        9 The system recognizes that the first feedback response was ineffective (i.e., determines first suggestion did not resolve the conflict) and provides a subsequent feedback response to the user (i.e., identifying … a second suggestion to resolve the conflict).
        10 Classification methods (i.e., behavior model) are applied to the context attributes and the interaction to identify feedback.  The classification methods utilize a database of prior interactions, context involved with those interactions, and feedback responses indexed to those interactions and emotional states.  
        11 The system identifies a recommendation based on how much deviation there is from the norm (i.e., how similar the social interaction state is to stored interactions and feedback responses).  
        12 Information comes from cameras, microphones, sensors, phone positioning, etc.
        13 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        14 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        15 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        16 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        17 A feedback response (i.e., recommendation) is provided (i.e., presented) to the user (i.e., to the first person).
        18 The interaction and context of the interaction are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result (i.e., evaluation) due to the provided feedback response.
        19 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        20 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        21 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        22 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        23 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person).
        24 The interaction and context of the interaction are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result (i.e., evaluation) due to the provided feedback response.